Citation Nr: 1700971	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-22 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected spondylolisthesis, L4 and spondylosis.

2.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, secondary to the service-connected spondylolisthesis, L4 and spondylosis.

3.  Entitlement to an initial rating in excess of 10 percent and in excess of 20 percent from June 17, 2015 for right lower extremity radiculopathy, secondary to the service-connected spondylolisthesis, L4 and spondylosis.

4.  Entitlement to a total disability rating based on unemployability (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1984 and from January 1991 to April 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran's claims were remanded in an October 2014 rating decision for further development and re-adjudication.

The RO granted service connection for left lower extremity radiculopathy at a 20 percent initial disability rating and increased the Veteran's disability rating to 20 percent effective June 17, 2015 for his right lower extremity radiculopathy by a July 2015 rating decision.  The Veteran submitted a notice of disagreement dated July 14, 2015 concerning the effective date of the awards.  The Board finds that these issues are subsumed as being part and parcel of the appealed claim for an increased rating for service-connected spondylolisthesis, L4 and spondylosis; thus, the Board currently has jurisdiction over these issues with no further action by the Veteran necessary.

The evidence of record indicates that the Veteran's service-connected spondylolisthesis, L4 and spondylosis has affected his ability to maintain substantially gainful employment.  A private medical opinion dated in April 2012 provides that the Veteran's physical impairments to include his service-connected low back disability and psychological impairment limit his ability to engage in any substantial gainful activity.  The Veteran asserted in an April 2014 statement he has missed work and he has been demoted due to his physical limitations and pain.  He indicated that he cannot work much longer.  The June 2015 VA examination indicates that the Veteran has continued to work as a custodian.  The United States Court of Appeals for Veterans Claims (Court) holds that a TDIU claim is part and parcel of an initial or increased rating claim when raised by the record.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In other words, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when this issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   In light of the foregoing, the issue of entitlement to a TDIU is reasonably raised by the record and the Board assumed jurisdiction of this issue (in the previous remand) as indicated on the title page.  As indicated below, the Veteran's claims for an increased rating are inextricably intertwined with the claim for entitlement to TDIU.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, additional remand is required in this instance.  

The Veteran was afforded a VA examination in June 2015.  It's unclear if the ranges of motion provided consider when pain was exhibited or other functional limitations.  In addition, the Court recently held 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  Correia v. McDonald, 28 Vet. App. 158 (2016).  38 C.F.R. § 4.59  provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  A new VA examination should be conducted consistent with the Court's interpretation of 38 C.F.R. § 4.59  in Correia.  The examiner should also describe the severity of the Veteran's current bilateral lower extremity radiculopathy as well as indicate, to the best of their ability, the onset of the bilateral lower extremity radiculopathy.

The Veteran's VA treatment records were last associated with the claims file in May 2015.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). In addition, VA has a duty to assist in obtaining sufficiently identified VA medical records regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268   (1998).

As to the claim of entitlement to TDIU, the Board finds that the issue is inextricably intertwined with the claims on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  VA treatment records from the Long Beach VAMC since May 2015 must be obtained and associated with the claims file.

2.  After the above has been accomplished and any outstanding evidence has been associated with the claims file, schedule the Veteran for a VA examination of the spine to determine the manifestations and current level of severity of his service-connected spondylolisthesis, L4 and spondylosis.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail. Based on the examination and review of the record, the examiner should address the following: 

(a)  Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b)  Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c)  The examiner should also identify any neurological impairment(s) associated with the Veteran's service-connected back disability, including any impairment manifested by pain and numbness and describe any symptoms and functional limitations associated with such impairment(s).  The examiner should also identify, to the best of their ability, the onset of the Veteran's bilateral lower extremity radiculopathy.

(d)  Finally, the examiner should describe any occupational impairment(s) associated with the Veteran's spondylolisthesis, L4 and spondylosis with bilateral lower extremity radiculopathy.

3.  Upon completion of the foregoing, readjudicate the Veteran's claims based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


